Exhibit 10.2 EMPLOYMENT AGREEMENT This Employment Agreement (“Agreement”), dated as of January 31, 2008, is made and entered into between Capital Bank (hereinafter the “Bank”), and Michael R. Moore (hereinafter “Employee”). The Bank desires to continue to employ Employee and Employee desires to accept such employment on the terms set forth below. In consideration of the mutual promises set forth below and other good and valuable con­sideration, the receipt and sufficiency of which the parties acknowledge, the Bank and Employee agree as follows: 1.Employment.
